                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7
                                         UNITED STATES OF AMERICA,
                                   8                                                        Case No. 12-CR-00862-YGR-2
                                                        Plaintiff,
                                   9
                                                  v.                                        TRIAL ORDER NO. 2 RE: DEFENDANT’S
                                  10                                                        MOTION IN LIMINE NO. 2 AND
                                         BRIAN FEDERICO,                                    SUPPLEMENTAL BRIEFING
                                  11
                                                        Defendant.                          Re: Dkt. No. 358, 408, 409
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendant’s Motion in Limine No. 2 seeks to exclude evidence relating to Matrix’s internal

                                  15   employee policies and codes of conduct on the basis that those policies and codes are irrelevant to

                                  16   the issue of whether defendant engaged in the conduct alleged in the indictment.1 (Dkt. No. 358.)

                                  17   During the pretrial conference on August 16, 2019, defendant raised, for the first time, the

                                  18   argument that the government’s intent to introduce this evidence, as well as the government’s

                                  19   proposed jury instructions and its statements to the Court indicate that the government’s case-in-

                                  20   chief at trial may result in a constitutionally prohibited constructive amendment of the indictment

                                  21   in violation of the Fifth Amendment.2 The motion is DENIED WITHOUT PREJUDICE.

                                  22
                                              1
                                  23              As a preliminary matter, this argument fails. Evidence of and testimony related to
                                       Matrix’s internal policies, including the code of conduct, are relevant to the materiality to alleged
                                  24   victim Matrix of defendant’s alleged conduct. See Ninth Circuit Model Crim. Jury Instr. 8.121
                                       (stating that the elements of mail fraud include that the “statements made or facts omitted as part
                                  25   of the scheme were material; that is, they have a natural tendency to influence, or were capable of
                                       influencing, a person top art with money or property”). Moreover, defendant’s supplemental
                                  26   briefing on Motion in Limine No. 2 does not address this issue. Accordingly, the Court DENIES
                                       this portion of defendant’s motion.
                                  27          2
                                                The Court has received and reviewed parties’ supplemental briefing on this issue. (Dkt.
                                  28   Nos. 408, 419.)
                                   1          The Fifth Amendment to the Constitution provides that “[n]o person shall be held to

                                   2   answer for a capital, or otherwise infamous crime, unless on a presentment or indictment of a

                                   3   Grand Jury.” U.S. Const. amend. V. Thus, under the Fifth Amendment, it is a constitutional error

                                   4   to allow a federal criminal defendant to be convicted of a felony based on facts and theories not

                                   5   alleged in the indictment. Stirone v. United States, 361 U.S. 212, 217-18 (1960) (“Ever since Ex

                                   6   Parte Bain, 121 U.S. 1, 7 . . . was decided in 1887, it has been the rule that after an indictment has

                                   7   been returned its charged may not be broadened through amendment except by the grand jury

                                   8   itself.”); see also United States v. Garcia-Paz, 282 F.3d 1212, 1215 (9th Cir. 2002). A

                                   9   constructive amendment of the indictment occurs when the Court alters the charging terms of the

                                  10   indictment after the grand jury has made its charges. United States v. Adamson, 291 F.3d 606, 614

                                  11   (9th Cir. 2002). A variance occurs when the evidence offered at trial proves facts different from

                                  12   those alleged in the indictment. Id. Although a constructive amendment is always fatal, a
Northern District of California
 United States District Court




                                  13   variance is fatal only if it prejudices the defendant’s substantive rights. Id.

                                  14          Here, the indictment alleges a conspiracy count under 18 U.S.C. § 1349 and five mail fraud

                                  15   counts under 18 U.S.C. §1341, which allege that defendant conspired with others to defraud and

                                  16   did defraud Matrix “by submitting false and fraudulent invoices for materials used and work

                                  17   performed by the businesses knowing that the materials had not been used and the work had not

                                  18   been performed[,]” (See Dkt. No. 408 (“Defendant’s Suppl.”) at 3.) Defendant argues that the

                                  19   jury instructions proposed by and the evidence relating to Matrix’s internal policies and code of

                                  20   conduct proffered by the government “show that the government intends . . . to argue to the jury

                                  21   that [defendant] either 1) conspired to defraud Matrix of its right to the honest services of its

                                  22   employees by failing to disclose a conflict of interest, or 2) devised a scheme to defraud Matrix of

                                  23   money or property by failing to disclose the conflict of interest of the project managers.” (Id. at 4-

                                  24   5.) Defendant asserts that both of these arguments fall outside of the offenses charged in the

                                  25   indictment and therefore constitute a constructive amendment of the indictment. (Id. at 4.)

                                  26          Defendant’s argument is premature. Defendant fails to identify any authority for

                                  27   determining whether constructive amendment of the indictment has occurred before the

                                  28   presentation of evidence. See United States v. Ward, 747 F.2d 1184, 1191 (9th Cir. 2014) (finding
                                                                                          2
                                   1   that “the determination of whether a constructive amendment has been effected requires sensitivity

                                   2   to both the jury instructions as a reflection of the indictment and to the nature of the proof offered

                                   3   at trial”). Accordingly, the Court DENIES this portion of defendant’s motion without prejudice to

                                   4   bringing the motion again at the completion of evidence.3

                                   5          This Order terminates Docket Number 358.

                                   6          IT IS SO ORDERED.

                                   7   Dated: September 3, 2019

                                   8                                                   ______________________________________
                                                                                             YVONNE GONZALEZ ROGERS
                                   9                                                    UNITED STATES DISTRICT COURT JUDGE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                              3
                                  27             Accordingly, the Court finds defendant’s motion to disclosure grand jury transcripts
                                       similarly premature and DENIES the motion without prejudice to bringing the motion again at the
                                  28   appropriate time.

                                                                                          3
